Citation Nr: 0929324	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2004, for the grant of service connection for degenerative 
disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, which, in pertinent 
part granted service connection for degenerative disc disease 
of the lumbar spine with an evaluation of 20 percent 
effective September 1, 2004.

The Veteran perfected appeals with regard to the initial 
evaluation and effective date of service connection for the 
disability.  

In September 2008, the Veteran was granted higher initial 
ratings for degenerative disc disease.  A 40 percent rating 
was assigned effective July 10, 2007; and a 60 percent rating 
was assigned effective from April 28, 2008.  

In a September 2008 statement in support of the claim, the 
Veteran withdrew the appeal for a higher initial.  

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  A hearing transcript is of record.  During 
the hearing, the Veteran confirmed that the appeal for a 
higher initial rating had been withdrawn.  


FINDINGS OF FACT

1.  In August 1978 the Veteran was advised that he had failed 
to report for a necessary orthopedic examination in 
connection with his claim for service connection for a back 
disability; that the claim had been denied; and that no 
further action would be taken unless he indicated his 
willingness to report for the examination; he did not respond 
within one year.

2.  In a January 2005 rating decision the RO granted service 
connection for degenerative disc disease, effective September 
1, 2004, the date of receipt of his next communication with 
the RO indicating a desire for service connection for a back 
disability.  


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to September 1, 2004, for service connection for 
degenerative disc disease.  38 U.S.C.A. §§ 5110, 5109A, 
7105(c) (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In June 1978, the RO requested that the Veteran be scheduled 
for a VA general medical examination, a hearing examination, 
and a VA orthopedic examination.  The Veteran's name and his 
last known address of record were included on the request.  

The Veteran appeared for the general medical examination 
performed on August 3, 1978, but did not appear for the 
orthopedic examination scheduled for August 10, 1978.  

In an August 17, 1978, deferred rating decision, the RO noted 
that the Veteran had failed to report for the scheduled 
orthopedic examination and no reason for failure to appear 
was given.  The RO stated that the Veteran failed to 
prosecute his claim and the evidence of record was 
insufficient for rating purposes.

In an August 25, 1978, letter addressed to the Veteran at his 
last known address of record, the RO informed the Veteran of 
its finding that he had failed to appear for the orthopedic 
examination scheduled for August 10, 1978, as well as for an 
audiological examination which was scheduled in connection to 
a different claim not before the Board.  The RO further 
explained that due to his failure to appear, there was no 
choice but to deny the Veteran's claim and that additional 
action could not be taken in connection with his claim unless 
the Veteran informed them of his willingness to report for 
examination by completing and returning a form at the bottom 
of the letter.  There is no indication that the letter was 
returned as undeliverable.

No further communication was received from the Veteran until 
receipt of a formal claim for benefits dated September 1, 
1978.

Analysis

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement. 38 
U.S.C.A. § 7105(b) (West 2002).  If a notice of disagreement 
is not received within one year of the notice, the decision 
becomes final. 38 U.S.C.A. § 7105(c).  A notice of 
disagreement was not filed by the Veteran within one year of 
the August 1978 deferred rating decision.

Nonetheless, the August 1978 decision was not a final denial 
of the claim, because there is no indication that the Veteran 
was informed of his appeal rights.  AG v. Peake, 536 F.3d 
1306 (Fed. Cir. 2008); see 38 C.F.R. § 3.103(e) (1978).  .

Under the provisions of 38 C.F.R. § 3.158(a) (2008), where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received. Should the 
right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation, or 
monetary allowance, based on such evidence shall commence not 
earlier than the date of filing the new claim.  With the 
exception of the reference to § 1805, the provisions of this 
section are essentially unchanged from those in effect in 
1972.

In the instant case, the Veteran's failure to agree to appear 
for a necessary examination within one year, constituted a 
failure to provide requested evidence within one year after 
being requested to do so resulted in an abandoned claim under 
38 C.F.R. § 3.158(a). This is a circumstance which cannot 
give rise to an earlier effective date.  Fleshman v. Brown, 9 
Vet. App. 548 (1996) (Kramer, J. concurring); aff'd. Fleshman 
v. West, 138 F.3d 1429 (Fed. Cir. 1998).

Under current law failure to report for a necessary 
examination is governed by the provisions of 38 C.F.R. 
§ 3.655 (2008), rather than 38 C.F.R. § 3.158.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  At the time of the 1978 
decision, however, the provisions of 38 C.F.R. § 3.655 
pertained only to running awards.  38 C.F.R. § 3.655 (1978).  
That regulation also paralleled 38 C.F.R. § 3.158 by 
providing that if a claim was abandoned and the Veteran 
subsequently stated that he was willing to report for an 
examination, benefits would only be paid from the date of the 
new claim, provided the Veteran reported for the examination 
if he reported within one year of the notice to report.

The Veteran has testified that he did not receive notice of 
the VA orthopedic examination or the subsequent decision and 
notice from the RO.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach);  see also Butler v. Principi, 244 
F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of 
regularity] doctrine thus allows courts to presume that what 
appears regular is regular, the burden shifting to the 
attacker to show the contrary.").  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).

Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown; Ashley v. Brown, 2 Vet. App. 
62, 64 (1992).

Here, the Veteran's statements that he didn't receive VA 
notification letters and attachments are not sufficient to 
rebut the presumption of regularity in the administrative 
process.  The record shows that appropriate notification 
letters were sent to the Veteran at his last known address of 
record.  

The letters were not returned by the United States Postal 
Service.  He testified that he remained at this address until 
1980.  Thus, the presumption of regularity is not rebutted, 
and the Board must presume that the Veteran was properly and 
promptly notified of the RO's finding that he had failed to 
report for the orthopedic examination and of its offer of a 
new examination, if he indicated a willingness to report.  

Because the Veteran did not agree to report for an 
examination within one year of the August 1978 notice, the 
claim was abandoned, and benefits could not be awarded, as a 
matter of law, prior to his new claim on September 1, 2004.  
Shields v. Brown, 8 Vet. App. 346 (1995).


ORDER

Entitlement to an effective date earlier than September 1, 
2004, for the grant of service connection for degenerative 
disc disease is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


